 LIZ OF RUTLAND, INC.12110.By assisting Boy's, as its agent, illegally to encourage Boy's employees to joinand assist the Joint Board and to refrain from assisting and joining Local 770, theCouncil has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.11.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]Liz of Rutland,Inc.andUpstateNew York &Vermont DistrictCouncil,International Ladies' Garment Workers Union, AFL-CIO.Case No. 1-CA-4907.December 17,1965DECISION AND ORDEROn September15, 1965,TrialExaminerThomas A.Ricci issued hisDecision in the above-entitled proceeding,finding thatthe Respondenthad engaged in and was engagingin certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action,as set forthin the attached Trial Examiner's Deci-sion.Thereafter,the Respondentand the ChargingParty filed excep-tions to the Trial Examiner's Decision,and the Respondent filed a briefin support thereof.The General Counsel filed a brief in support ofthe Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended,the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown,and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing,and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision,the exceptions and briefs,and the entire recordin this proceeding,and hereby adopts the findings,' conclusions, andrecommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]1 The Trial Examiner found that in preemployment interviews with prospective em-ployees in July 1964,the Respondent stated that he was going to open a nonunion plantand asked prospective employees if they had any objection to working in a nonunion plant.The Trial Examiner found that Respondent had thereby conditioned employment uponthe employees'agreement not to seek representation through a union and had violatedSection 8(a) (1) of the Act.We do not adopt such finding inasmuch as the conductoccurred more than 6 months prior to the filing of the chargeon March1,1965, and istherefore barred from consideration as an unfair labor practice by Section 10(b) ofthe Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA hearing in the above-entitled proceeding was held before Trial ExaminerThomas A. Ricci from May 24 through June 3, 1965, at Rutland, Vermont, on com-156 NLRB No. 12. 122.DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaint issued by the-General Counsel against Liz of Rutland, Inc., herein called theRespondent or the Company.The issues litigated are whether the Respondent vio-lated Section 8(a)(1) and(5) of the Act.Briefs were filed by all the parties afterthe close of the hearing.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYLiz of Rutland, Inc., a corporation existing under the laws of the State of Vermont,maintains a manufacturing plant in the city of Rutland in that State, where it isengaged in the manufacture, sale, and distribution of women's dresses and relatedproducts. In the normal course of its business the Respondent causes large quantitiesof raw materials used in its manufacturing process to be purchased and transportedin interstate commerce from other States of the United States into the State of Ver-mont, and substantial quantities of dresses sold and transported to States other thanVermont.During the period October 1, 1964, to February 28, 1965, the Respondentshipped goods valued in excess of $50,000 directly from its Rutland, Vermont, plantto points outside that State. I find that the Respondent is engaged in commerce withinthe meaning of the Act and that it will effectuate the policies of the Act to exercisejurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDUpstate New York & Vermont District Council, International Ladies' GarmentWorkers Union, AFL-CIO, herein called the Union, is a labor organization as definedin Section2(5) of the Act..III.THE UNFAIR LABOR PRACTICESThe Issue and the SettingIn October 1964, the Respondent, for many years in business in New York City,opened a factory in Rutland for production of ladies' garments.Before its arrivalin town there had been another company-called Rosenblatt-doing the same kindof work in the building which the Respondent rented, and with the very machineswhich it leased.Rosenblatt had given work to the townspeople for over 25 years, andfor a long time had recognized and contracted with the International Ladies' GarmentWorkers Union. In November 1963 it discontinued operations entirely and 279persons were left without work; that company had used as many as 350 persons attimes.By the time the Respondent arrived at least 250 were still idle, many of them-perhaps 150-continuing to draw supplemental severance or unemployment benefitsfrom the Union's welfare fund.The Respondent drew virtually its entire employeecomplement from this unemployed pool.By February 1965, employment had risen to over 80 persons, and a majority hadsigned authorization cards in favor of the Union.There was a demand for recogni-tion and bargaining; the Respondent rejected it.On March 17, the Union called astrike,still current at the time of the hearing in June.The heart allegation of the complaint is that the Respondent failed to bargain ingood faith, and that its total behavior toward the Union and toward the employeesreveals rejection of the statutory principle of collective bargaining, all in violation ofSection 8(a) (5) of the Act.As will appear below, the Company's attitude toward the.Union at the time of the events was equivocal. Long after, at the hearing, its counseladvanced a number of defenses to explain why the Respondent refused to bargain:that the demand was premature because of an expanding unit, that the Respondent hada good-faith doubt as to the Union's majority status, and that, in any event, the Unionnever in fact had been authorized to bargain by a majority of the employees.Interference, Restraint, and CoercionAbout 60 employees-all ladies-testified concerning the authorization cards andabout statements by management representatives.Despite their clear authorizationof the Union, as revealed by card after card which almost each of them, in her ownhandwriting, had completedin greatdetail and which speak without equivocation, aconsiderable number of these ladies manifested outright hostility toward the Union.There is presented a direct question of credibility between one group of employeeson the one hand, essentially those who later struck in support of the Union's bargain-ing demand, and the others who never left their jobs. This is a recurring problem inthose situations where (1) an organizational drive producesprima faciewritten LIZ OF RUTLAND, INC.123authorizationfor the Union to bargain, (2) the employer rejects a demand for recog-nitionand negotiations, (3) company officials engage in activities aimed at convincingemployees to the view that collectivebargainingis not desirable, (4) a strikeensues,and (5), after the events, the employees affected appear to tell their stories.To whatextent isthe employer's coercive conduct-if coercive it was-responsible for theemployees' rejection of their previously clearly written signed authorization state-ments, or for their hostility toward employees testifying in support of the complaint?To what extent does the fact of the strike itself, with its attendant frictionand ani-mosity between striker and nonstriker, cast a cloud on later testimony by bothgroups,those who attempt to prove the allegations of the complaint as well as those against?It is in the nature of the judicial process that resolution of credibility between con-tending witnesses at best falls short of absolute certainty.Thereis noquestion, how-ever, that one group of these witnessses-perhaps as many as 20-gave false testi-mony, for the divergence in recollections, and the necessarily dramatic import of oneof the principal incidents, are such that the disagreements cannot be attributed tofaulty memories or variations in phrasing.Between the two groups stands the testimony of Company President Leo Nussbaum,apparently the substantive owner of the business and the principal actor for theRespondent.He was called as a witness at the start of the long hearing and his story,necessarily binding upon Respondent, sheds a significant light upon virtually everyquestion to be decided, large and small.A critical issue, if not the most centralcredibility issue, in the case is whether or not, immediately upon receipt of the Union'sletter demanding recognition, Nussbaum told the assembled employees that he couldleave Rutland as fast as he had come if he had to deal with a union, and then openlypolled the employees in the plant to find out whether they were willing to continue"on a nonunion basis."Seven employees, their recollections varying in insubstantial phrasing, testified thathe did this, and that he literally called for an open vote by a raising of hands so thathe could know what their decision was.Three others testified they did not hearNussbaum speak thusly, or that he did not statean intentionto leave Rutland at all;these alsocould not recall his having asked them how they felt about the matter.Taken in itsentirety, their testimony instead was to the effect that whatexpressionsof opinion werevoiced by the employees, what raising of hands tookplace, was aspontaneousoutburst of loyalty to Nussbaum, unsolicited by him.The question mustbe decided in major partagainstthe background of the economic picture in whichthe employeesfound themselves when Nussbaumcameto Rutland and of what hesaid to thembeforeopening the plant.The following is Nussbaum's own story.Aware that there wasthis considerablegroup of unemployed dress-shop workersreadily available in Rutland, Nussbaum went there in July 1964, and spoke to aMr. Quinn of the local United States Employment Service, where the women wereregisteredin their search for work.At Nussbaum's request, and with thecooperationof a company which owned both the building where Rosenblatt had run its shop aswell as the machinesstill in location there, the USES office called the women in forinterviewswith the prospective new employer in groups of six or more.On a singleday Nussbaum spoke to about 75 of them. To all he explained how he had for over30 years been in this business in New York, what type of garments he manufactured,the kind of machines that were used, and the fact that ". . . we were non-union inNew York.We had beennon-unionfor quite some time, and we intendedopening afactory in New York, in Rutland,on a non-union basis, and I wanted to know if therewas any objection to them working for a non-union, under non-union conditions.Noone that I did speak to seemed to object. The important thing for them was there wasa possibility of a firm opening in Rutland."Fortified with this assurance by the employees, Nussbaum proceeded with plans tomove intothe old Rosenblatt location for his own operations.On October 14 heplaceda noticein thelocal newspaperinviting"employees who worked for Rosenblatt"to a meetingin the "Rosenblatt building" the next day.At least 250women came,and Nussbaumexplained anewthe type of operation he planned and his hope that,with their help, he could flourish in Rutland, bring more and more work, and hirean ever-increasing number of the ladies.Again he took pains to remind them that"We werenon-unionand we were opening in Rutland also on a non-union basis," andthat he wanted to continue that way. That same day he signed a lease for space andenteredinto a purchaseagreementfor the machinery.Operations began onOctober 27.As will appear in detail below, by February 4, 1965, 45 employees had signed unionauthorization cards in favor of the ILGWU; 32 signed on the evenin oe ruary 3at a special meeting ofthe Union.Nussbaum knew of these activities.A demandletterwas received at the Respondent's Rutland office by February8 andNussbaumresponded by agreeingtomeet with union representatives on the eveningof Febru- 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDary 10 at a Rutland hotel.He arrived in town early that day and about 3:30 p.m. shutoff the machine power, agreed to pay the employees for the half hour thus lost fromscheduled work, and called them together in the plant to listen to him.As to what hesaid at this meeting,the most important event detailed in the total record, Nussbaum'stestimony was evasive and inconsistent.For its real import, it must be appraised inits totality,a revealing phrase here and a significant admission there.More than oncehe denied flatly having asked the employees to express their sentiments concerningthe Union, or having said, in so many words, that he would leave Rutland rather thanrun a "union"business.Nussbaum said he started by reading the Union's letter claiming majority repre-sentation and demanding recognition.Beyond this he said nothing clearly, but triedindirectly to create the impression that, led by Veronica Boudreau, the first employeeto speak out,the group spontaneously and enthusiastically raised their hands to expressconfidence in him, loyalty to his hopes, and a desire to continue working as in thepast.He also admitted, on pressing examination by the General Counsel, that earlyin his remarks he told the employees he knew what their "feeling" about the Unionwas, that his"mind was made up" as to what he was going to say to Karesky, the unionorganizer,that evening.Had he told the employees he was "determined to operatenonunion?"Healso admitted having said, "I have always had the feeling that you were satisfied withme."On exactly how the employees conveyed their thoughts to him, on whetherthey had spoken out clearly, or raised their hands, he said: "It isn't that there wasjust words,that there was a yes.You can get a feeling, people can nod their headsand you can get a feeling....I don't remember if the words they used were yes oritwas nodding their heads, or just a smile or a beam of the face is sufficient for metoo."As Nussbaum continued to answer probing questions,his first statement that it wasBoudreau who initially provoked the employees into indicating their rejection of theUnion, began to change..I explained to them again how I felt as far as myrelationship with them, and I had the feeling for the fact that I knew that they werein agreement with me. They were content, satisfied with the way the operation wasworking on that non-union basis. I felt that the majority were with me. It was atthat point that, I didn't know her name at that time, but I found out since, one of thestitchers by the name of Veronica Boudreau said, `I'm not afraid.' "Quite later in histestimony Nussbaum repeated that it was only after he had told the employees he had"a feeling" they were with him,that Boudreau spoke up. In the end,asked againwhether he had put any question at all to the employees during the meeting, Nussbaumsaid he had asked them:"If they were satisfied with the operation as we had gone upto that particular point."Had words of "loyalty," or protestations such as "We want to work," come withno interrogation by Nussbaum, there would have been no occasion for him to askany question at all. It follows on his own admission,therefore,that whatever senti-ment was then expressed by the employees reflected their reaction to what he had toldthem. It is clear on the record as a whole that before the employees were dismissed,virtually all had raised their hands in response to his interrogation;even MargaretBuggiani and Elizabeth Burke, who had been union secretary and shop chairlady,respectively,with Rosenblatt while the shop was"union"and who were foremost insoliciting authorization cards again among the employees, indicated they wouldremain "satisfied with the operation as we had gone up to this particular point."By this time Nussbaum's use of the phrase"operation as in the past,"even assumingthese were his words,had a single and very clear meaning; i.e., "nonunion."In hisoriginal interviews with the ladies at the USES office in July,he had literally made"non-union conditions"a fact of life in any employment with him. Indeed,his totaltestimony at the hearing reveals a mind which conceives the matter of union or non-union conditions of employment in the same grouping of management prerogativesas dress styles, product price ranges, and cloth designs-all to be determined by themanufacturer in the regular course of business.He spoke of his operating "non-union"in the same vein with which he described his production methods, and askedthe women were they willing to work for him thusly.Nonunion methods were asmuch a condition of employment with him as was the requisite skill and experienceto operate his machines.He left no doubt in their minds that absent their agreementto accept employment on this basis,he had no intention of coming to Rutland at all.The ladies had long been out of work, and their unemployment benefits, from theState as well as fromthe ILGWU,were running out;they said"yes" to him then.They reneged, and 4 months later Nussbaum was faced with precisely the "condition"which for years he had considered no part of his business.If the girls later quoted LIZ OF RUTLAND, INC.125him as having said, in February, that he could leave Rutland as fast as he had comeunlessthey were willing to operate "as in the past," they only put those words in hismouth which in the natural course of events he was most likely to utter.There was more in Nussbaum's testimony which served to discredit him as a wit-ness.When speaking to thegirlsin the USES office in July, did he know they hadworked for the Rosenblatt Company? "I did not-there was no way of me knowingthat."Had he asked where they had worked before? "No." Did they tell him dur-ing the interview where they had workedNussbaum answered. "That was unim-portant."Had he known the employees had been represented by the ILGW? "Iwould not know that. It was not told me."Why had he taken pains to ascertainwhether they would work in a nonunion shop? "Because I was non-union."Q. Didn't you ask this question because you knew that they had worked ...in a unionshop ... ?A. I don't know whether that was important or not. It was important for meto know that they were willing to work in a non-union shop.Whether they wereunion or not, it was unimportant.Q. But wasn't the reason you asked a question like this ... because you knewin them there were many in a union?A. I don't know whether I had it in my mind then.As a minimum Nussbaum was less than candid at the bearing.Nussbaum said he spoke to the ladies in the shop on February 10 between 15 and30 minutes; he must have said much. Allowing for inevitable and natural vagaries intheir recollections, I credit the substance of the following testimony by certainemployees:Lucia Balestra:.. he took a vote by hand. And he told us that if the unioncome in, he would leave ....He asked us to raise our hands if we were with himabout the union ... if the union was coming in, he was going to leave because hedidn't want the union."Giacomina Balestra:"Mr. Nussbaum read a letter he received from the unionstating that they had a majority . . . and that he didn't believe them.He thought thegirls were behind him .... Then he asked that the girls that were behind him wouldthey raise their hand ....That he could move out of Rutland as fast as he moved in."Stella Rocchi:". . . he told us he did not want a union, that he would move out asfast as he came; ... he asked us to raise our hands, those who would work for himwithout the union."Aurore Herrick:"... he asked us, those that were willing to work without a union,to raise our hands ... he said he could leave as fast as hecame in... he would leavetown as fast as hecame in."Mary Mirti:". . . he said, `You knew when you came to work here it was a non-unionshop and you should be thankful to have a job. You have been out of workfor a year and I can pull out as fast as I came in.' And after he got through makinghis speech, he said, `But I know the girls are going to stick by me, and those that aregoing tostay withme please raiseyour hand."'Gertrude Burke:. . he reminded us, rather of the fact that we had been unem-ployed for 10 and 11 months and that he had given us a job. He went on to tell us ofthe accomplishments that he had made since the plant had opened in October ....Then he made the statement that if the shop went union that he could move out ofRutland as fast as he moved in. Then he said there would be an election and hewouldn't mind this election being in the shop, and he asked for a hand vote of theemployees that planned to be loyal to him."The contrary testimony of other employees who, denied Nussbaum polled them orthreatened to leave Rutland cannot countervail against all of the foregoing.The mostoutspoken of these was Veronica Boudreau, who said flatly thatas soonas Nussbaumhad finished reading the Union's demand letter, she promptly called out "I'm notafraid.I want to work." As she would have it, a large number of girls immediatelyshouted out in chorus "We want to work," and only then did Nussbaum ask the rest,"Well, how do the rest of you girls feel" But if Boudreau is to be believed, therehad been no talk of working or not working to give reason for her declaration, or forthe like statements offered by any other lady. In fact, her words could only beexplained as a response to the question Nussbaum admittedly asked, and that waswhether the women were willing to work "as before."Moreover, the very fact of somany employees shouting out their desire to remain at work fits more plausively intothe testimony of others that Nussbaum had just finished announcing, as a personalcommentary upon the Union's demand for bargaining, that he could leave Rutland asfast as he had come. 126DECISIONSOF NATIONAL LABOR RELATIONS BOARDI find that Nussbaumremindedthe assembled employees that day of hisintendedmethodsof operation "on a nonunion basis," that he recalled to them their promiseto work for him withoutunion representation, that he threatened to close the shop andleave Rutland if they persisted in their prounion resolve, and that he asked them forth-with to decide between having any job at all or adhering to their decision to bargaincollectively with him, all in violation of Section 8(a)( I) of the Act.' In view of thebackground of a long period of unemployment suffered by all these ladies, of thisbeing the only real source of work for them at the time, and of Nussbaum's veryrecent demonstration to them that he would only start in business upon assurancethat he would be free of any obligation to deal with a union, this was the most potentweapon of restraint and coercion that the Respondent could have wielded to achievean objective clearly prohibited by the statute.Nussbaum's interviews with consecutive groups of employees in July, when he toldthem he had long been "nonunion" and intended to remain so, and asked each ofthem whether she was willing to work with that understanding, was virtually the exac-tion of a promise to refrain from union activity so long as the employee workedfor him.This was no different from imposing an illegal condition of employment.The Respondent argues essentially that what Nussbaum really meant by "nonunion';was that he paid substandard wages, that he could not afford to contribute 111/2 per-cent of the payroll to the ILGWU welfare and pension fund, which everybody knewthat Union always includes in its collective-bargaining agreements. From an employer38 years in this business and who admittedly was very familiar with union parlanceand methods, and to these employees who had for over 20 years been covered byunioncontracts in their work, words like these are not withoutmeaning.IfNuss-baum wanted to know whether the ladies would work for him for less than they hadbeen paid by Rosenblatt, or whether they were willing to forego unemployment bene-fits from a unionlater inthe event of discharge or economic layoff, all he had to dowas ask them.He did notdo so.No more may any employer who opposes collectivebargainingout of fear that wages may mount, disclaim proof of direct union animuson theground of economic necessity. I therefore find that by conditioning employ-ment upona promise not to demand collective bargaining through a union, Nussbaumin each of his interviews with the employees in July 1964 restrained and coerced theemployees in their right freely to engage in self-organizational activity and therebyviolated Section 8(a) (1) of the Act.Demand and RefusalThe greatest number of authorization cards were signed at an important unionmeetingon the evening of February 3, 1965. The next day District Manager AlecKaresky, Organizer Harold Dudman, and a third union official called at the plant todemand recognition; they left their card becauseno one insufficient authority wasthere.By letter to the Respondent dated that same day the Union asserted majorityauthorization, claimed recognition, and requested an appointment for negotiations.Nussbaum answered by telephone and agreed to a meeting on the 10th. That evening,together with Mrs. Nussbaum, he had dinner in a Rutland hotel With Karesky andDudman, where they talked.At the end of the meeting the parties scheduled anotherconference for New York City, where, on February 19, Nussbaum met with Kareskyand higher officials of the ILGWU.Again there was considerable discussion and theparties separated with Nussbaum promising to let the union agents know where, in afew days, he would meet with them again. There was no other occasion for them totalk untilMarch 18, the day after the strike started.Then, in the street in front ofthe plant, Nussbaum conferred with Union Representative Jack Albano and offered adeal:he would permit another dress company-called Foggarty, and which operated"on a union basis"-to move into the Rosenblatt Building which Nussbaum con-trolled, if the ILGWU would permit Liz of Rutland to remain "nonunion." 2The complaintallegesthat the Respondent "did refuse to bargain" with the Unionwithin themeaningof Section 8(a) (5) of the Act.The answer admits the precisei Blue Flash Express,Inc.,109NLRB 591.2 The parties met again once or twice in the months following the strike,but thesemeetings may have been broughtabout by mattersunrelatedto theissues presented in thiscase, and all parties, includingthe GeneralCounsel,stipulated that nothing that mayhave been said or done at the later meetings either supports or detracts from the meritsof the complaint,and shouldthereforenot be considered in reaching decision here. LIZ OF RUTLAND, INC.127allegation that it "refused to bargain," and states affirmatively that it "refused to bar-gain because of a good-faith doubt that the Union represented a majority of theemployees." 3If the things that were said by both Nussbaum and the union agents at the meetingsof February 10 and 19, conversations evidenced by the recollection of Nussbaumhimself, were to be considered without regard to (1) the positive assertion set out inthe answer itself that the Respondent refused to bargain, and (2) Nussbaum'sinsistence at the hearing that he never meant a thing he said and was only stallingfor time to defeat strike action when it came, it would be difficult to avoid a findingthat the parties in fact did bargain and only failed to sign a contract because theRespondent refused to yield to certain of the Union's economic demands.Nussbaummet with the union representatives whenever requested to do so; in each instance hediscussed the terms of whatever contract they wanted him to sign.He asked whatbenefits would flow to him if he signed, would the Union agree to permit him to paythe established Vermont or upstate wages instead of the higher New York City rates,was it possible for the ILGWU to waive the health and welfare contribution which allother employers paid into the Union's fund?The union men explained they couldshow him how to improve the efficiency of his production operations; they indicatedthe Vermont rates might very well be acceptable to the Union; they held firm to the111/2 percent of payroll health and welfare payments.Once or twice, quite passingly,Nussbaum threw in the thought that his employees did not really want the Union.Dudman scoffed at the idea and said this was because Nussbaum had personally polledthem at his own private party, and that if such a meeting were called by the Union fora hand-raising demonstration, they would vote in its favor.Nussbaum agreed thiswas probably true.At no time did Nussbaum even claim that the employees hadsigned authorization cards in payment of bribes or because of a material misrepre-sentation as to what the cards meant, factual assertions which much later at the hear-ing formed the principal grounds for the defense of his admitted "refusal to bargain."The record as a whole permits no doubt that at the time of his conferences withthe Union, when, as he now insists, he was only acting to cover an ulterior motive,Nussbaum very well knew, or at least did not seriously doubt, that a majority of hisgirls had signed conventional authorization cards.Whether or not they had signedwas simply a matter of no moment to him. He may have felt he had succeeded inweaning them back again to be "loyal" to him, but this was in consequence of histhreat to close the plant and could hardly be turned into evidence of honest or realdoubt as to signed authorization cards in the Union's hands.4Imust accept Nussbaum's repeated statements that he met and met again withtheUnion's agents only because he was vulnerable at the beginning to economicpressure in his New York operations. "I needed a little bit of time for myself.As Isay,we had, we were operating in New York, and I know it would have been asimple thing for them to stop me in Rutland and stop in New York and cripple myproduction. I felt as important. I needed time on my side to get to the point whereI can have my entire operation here in Rutland, and I want to get a cutting roomset up." "I was buying time. It was very important that I buy time."Nussbaumwas asked was it true Karesky had offered the cards for a check. "I don't know, butifhe did, I would have refused to look at them."With the record thus showingobvious inconsistency between Nussbaum's ostensible negotiations with the Union inFebruary and his position at the hearing that he always honestly doubted the Union'smajority status, his lawyer asked him toward the very end of the trial to state onceagain why he met with the Union at all if he did not believe it spoke for the employ-ees.His answer was: "Yes, sir, that I didn't feel that he did represent the majorityof the people."Whether the false front which Nussbaum admits he simulated toward the Unionrepresented fundamental rejection of the statutory obligation to bargain in goodfaith is thus the heart question to be decided. In addition to the foregoing persuasiveindications that the Respondent was absolutely opposed to dealing with the Unionregardless of all considerations, there are other factors lending material support tothis essential allegation of the complaint.s There is also no issue raisedas to the appropriate bargaining unit, the answer againadmitting the pertinent allegation of the complaint.Accordingly, I find that all produc-tion and maintenance employees of the Respondent employed at its Rutland, Vermont,plant, excluding all office clerical employees, guards, professional employees, and allsupervisors as defined in the Act, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act.4The Colson Corp. v. N.L.R.B.,347 F. 2d 128 (C.A. 8). 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDFriday, February 5, 2 days after the mass union meeting where a large number ofemployees signed cards, was the regular payday.When the office girl circulatedamong the ladies distributing the pay envelopes in her usual fashion, she was accom-panied in this instance by Plant Supervisor Josephine Rotella; Rotella is in completecharge of the entire shop in the absence of Nussbaum and Sales Manager Blackstone,each of whom only visits Rutland for 1 day on alternate weeks.As she went fromone employee to another Rotella told each one that if she was not satisfied workingthere she should not return the following Monday.When one girl told her this wasnot anice thing to say, Rotella answered that these were her "orders."Asked bycompany counsel to explain why she had done this, Rotella said: "Well, I was con-stantly besieged with requests for price adjustment, and we'd had so many problemsthat it was really rather frustrating, so I decided to go around and have a chat withall the girls."Rotella also admitted she knew the day before about the cardsigningactivities.Exactly 6 days later, on February 11, the day after Nussbaum had extracted thevote of confidence from the employees to be used as a basis for his attitude towardthe Union, Blackstonewas inthe plant and gave a raise in wages to virtually every-one of the 86 employees.At the hearing everybody conceded, employees and man-agementrepresentatives alike, that complaints about wage rates were an old story.The company officers had said in the beginning, and reassured the employees fromtimeto time, that as soon as conditions warranted and production efficiency wasimproved,wageswould be adjusted upwards.Four girls approached Blackstone onthe 11th with the usual demand for more money; they wanted their minimum rateraised. from $1.25 to $1.40 per hour.He talked with them, looked at some records,and decided to give them exactly what they requested.That evening he calledtogether the entire complement of stitchers-over 60 employees-and announced hewas givingall of themthe same raise.That same day Blackstone gave comparableraises-5 cents, 10 cents, or 15 cents-to other categories, except for the eightpressers.Where there were only one or two employees in a class, he said, at thehearing, his reason was because the work duties of those persons had been increasedin volume, or because additional functions had been added to their earlier duties.As. to the large bulk of the employees, the 60 stitchers, Blackstone testified that hemade the decision that day because "production at that time started to increase,"because the payroll records showed "they were all earninga minimumof $1.40 andbetter," "around the February period when we started reaching what we call ourstabilization point."Blackstone also said, as to some of the raises at least, that itwas Plant Supervisor Rotella who had told him "it was time for them to get anincrease, and based upon her recommendation I gave an increase to those people."Thatsameday Nussbaum himself raised the guaranteed minimum wage of thepressers from $1.40 to $1.50 per hour.He said he chose that time because ". . . ourproduction had beengetting increasinglybetter.We were shipping more each week.Beginningwith that, I think the first week in February, and the girls were entitled to,for me to come through with one of the promises I made, that when production didincrease,we would take care of them, and it was timely now." Nussbaum also addedthat Rotella was in the room with him when be spoke to the pressers as a group, thatshe is "the only one I ever discuss anything with the running of that place .... Ialways look to her for confirmation in anything I did."Alone, Rotella runs the shop on the day-to-day basis and certainly knows all aboutproduction, efficiency, and earnings.If in fact the girls had already beenearningthe higher amounts of $1.40 or $1.50 per hour she must have known it.OnFebruary 5 she found the requests for these pay raises "frustrating" to the point ofaskingthe women to leave; in less than a week, according to Blackstone and Nuss-baum, she recommended the sameraises.Somewhere, somehow the signals werecrossed.In the total circumstances, and especially the apparent inconsistencybetween her testimony and that of her superiors, I do not credit the two men'sexplanation that they chose to give all these raises at that particular moment becausebusiness improvement warranted it.Rather the significant sequence of events, cou-pled with Nussbaum's other directantiunionactivity of the day before, compel theinference that the real reason was to make more certain that the Respondent's designto divert the employees from their desire to operate `union",' instead of "nonunion"would succeed.`On February 3 the Union held a much publicized meeting, attended by about 150of the old Rosenblatt employees,, including many now working for Liz of Rutland,at which time 30 or so of Respondent's people signed authorization cards.No doubtthe Company learned generally of what wasgoingon.Plant Supervisor Rotella toldthe employees 2 days later they were welcome to leave if not "satisfied" there.This.duringthe very period when the Respondent, according to a separate defense to the LIZ OF RUTLAND, INC.129entire complaintbased on an assertion of expanding unit, was adding machines tothe plant and seeking more employees to hire. This, also, during the week when, asBlackstonetestified, the girls wereearning betterthan ever before, in fact enough towarrant theraises atno cost to the Company. On the 8th, 3 days later, Nussbaumreceived the Union's requestfor bargaining.He reacted by frightening the womenwith the threat that they could find themselves without employment again, as theyhad been only4 months earlier.That same evening he gave a shamperformancebefore theunion representatives,"'stalling for time" to gather strength for the eco-.nomic struggleto come.And the next day everybody in the plant receiveda raise.That the raises,following soclosely uponthe heels ofthe union activity, werecaused bythose events is inescapable.Indeed theyappear as a furtherdefensivemeasure takenby Nussbaumto assurethat if a strike did materialize,the girls wouldnot quit.Withthis as prelude,the representation petition,calling for a secret Boardelection,which theRespondentfiled the day of the strike,added no significant weightto the present assertionthatNussbaum always doubted the Union'smajority statusin good faith.I find that by granting raises to the employeeson February 11, 1965, theRespond-ent deliberatelyinterferedwith theirfree exerciseof the rightto self-organization,and therebyrestrainedand coercedthem in violation of Section8(a)(1) of theAct.Ialso find that duringthatmonthNussbaumdid not infact doubt that themajority ofhis employees had authorizedthe Unionto bargainon their behalf.Hewas completelyindifferentto their realdesires in the matter.His refusal to extendreal recognitionto the Unionand to bargainhonestly, asthe statute requires, wasthereforenot a decision based ona good-faith doubt of majority status, butinsteadpart and parcel of a pervasivedecision to continue in business on a "non-union basis"regardlessof law orthe desire of the employees.I also find no merit in the separate and unrelateddefense thatthe complaint mustbe dismissed because the number ofemployees at work atthe time ofthe demandwas too small to be deemed representativeof the eventualcomplementwhich theRespondent intendedto hire.It is concededthat there were employees at work ineachand every classificationused in this type of business.Startingwith about 30employeeswhen the plantopened inOctober, the overall groupgrew to 86 for theweek of February 6, 1965, andthen in successiveweeks to 95, 99, 102, and 105;whenthe strike started on March 17 there were 112 employees.There isno defini-tive or objective proof of binding, contractualcommitmentsupon which it could befound thatthis number, withcertainty, was to expandgreatly withinpredictable andshort periods.Without producingcompany recordsfor support,Nussbaum said atthe hearingthat before the strike the plant produced3,000 units perweek; he addedthat after the strike he turneddown an order for 22,000units.Theprecise rela-tionship between such an order and the number of employees required is notexplained on the record.Moreover,apart from repeated statementsmade by Nuss-baum and other company officials from the start of the businessthat they hoped,or expected to continue to grow as time passed,there is no evidencethatthismeantmore than the usual expectations of a new businessman or any merchant. In itstotalitywhattestimony was offeredby theRespondentin supportof this defense ismore aptly described as the unsupported hopes and expectations of a man in busi-ness.More significant,so far as the defense is concerned in this case,no officer ofthe Respondentever advancedthis present assertion as a reason for not bargainingwith the Unionat the time of the organizational activities and the demand andrefusal.The record as a whole showsconvincingly that the entire concept of anexpanding unit defensewas entirely an afterthought thrown inasmakeweight at thehearing.Authorizationsto Bargain;Majority StatusWhen the Union wrote to theRespondenton February 4, claimingrecognition,ithad in itspossession45 duly signed authorization cards for the 86 employees thenin the unit.As the weekswore on,and as Nussbaumcontinued to misleadthe Unioninto believinghe did intendto negotiate,more personswere hiredand union repre-sentativeskept pace with the increased complement by successfullysoliciting addi-tionalcards.During theevents in questionthe Respondentoccasionallyreferred tothe fact the employees had indicated "loyalty" to the Company on February 10 inthe plant, and that basedon that expression of intentNussbaum doubted the Union'smajority status.At the hearing the Respondent injected anew element for thepurpose of defeatingthe complaint,an affirmative contention that the employees whosigned intended a purposeother than the plain language of the cards. It argues thatthis fact, if true, mustserve to excuseNussbaum's conceded refusal to bargain eventhough at the time of his actionhe mayhave neither known nor cared about the 130DECISIONSOF NATIONAL LABOR RELATIONS BOARDcards at all.In his effort to establish this defense, counsel for the Respondentexhaustively examined and cross-examined virtually every employee in the p1nnrdelving into almost everything that was said `uy anyonb in die course of the severalmonths of organizational activities.There were received into evidence a total of 69 identical authorization cards, thefact of their having een signed by t! - emoloyccs_mvolved in-, lmpst every instanceproved by_ the testimony ui inc`employee herself, and In a few cases by otherwiseprobative evidence.-The priuiea cards read as tollowsInternational Ladies' Garment Workers' UnionAffiliated with the A.F L -C 10.AUTHORIZATION CARDI,ofmy own free will, hereby authorize INTERNATIONAL LADIES'GARMENT WORKERS' UNION, its affiliates and its representatives, to actexclusively asmy agent and representative for the purpose of collectivebargaining.Print Name --------------------------------------------------------Address -----------------------------------------------------------(Street and Number)City ---------------------------------------- State -----------------Employed by -------------------------------------------------------Employer's Address -------------------------------------------------Signature ------------------------------------- Date -------------STRICTLY CONFIDENTIALA broad attack is directed at 33 of the cards, all signed at the meeting ofFebruary 3, where the Union distributed severance benefit checks to about 150 per-sons who had worked for Rosenblatt, among them at least these 33 then working forthe RespondentUnder Rosenblatt's contract with the Union employer contribu-tions had long been made to a health and welfare fund which paid unemployment,or severance money to members who had been covered by contract, the benefitperiod depending upon the length of membership, or perhaps on contract-coveredemployment.Rosenblatt had closed 14 months earlier, and many of the women,having worked 5, 10, or over 20 years there, were still entitled to such paymentsThe Union announced the meeting in the newspapers, detailing its purpose to bedistribution of severance checks to the Rosenblatt employees and ceremonial honor-ing of retirees.It seems there were a number of long-time Rosenblatt employeeswho had reached retirement age under the Union's pension system and were to startreceiving such payments at that time.With about 150 women present at the hotelgathering, various union officials were presented, the retirees were asked to comeforward, and everybody applauded them; they were even photographed to commemo-rate the occasion.A great many severance checks were given to the members oftheUnion.During the meeting the officers, assisted by several employees, alsopassed out authorization cards and sought as many signatures as they could obtain.There is conflicting testimony as to whether the authorization cards were dis-tributed before or after the severance checks, the disagreement among the witnessesseparating largely those who later joined the strike from those who did not, theformer group saying the severance checks came first, and the latter contradictingthem.The Respondent contends that this was an improper method for solicitingauthorization cards, that distribution of money in this fashion by the Union directlyto the employees solicited at the very moment they were asked to sign, undulycoerced them in the matter, and that therefore all 33 cards signed that night maynot be used as reliable evidence of intent to be represented by the Union. I find nomerit in this contention and deem the precise moment during the meeting when thecards were circulated to be immaterial.There is no evidence, nor is it claimed, thatthe receipt of severance money was conditioned in the slightest upon the signing ofauthorization cards.No doubt distribution of such checks, from a union welfarefund, without more was eloquent argument in favor of union membership, and ofworking with a union contract instead of under "nonunion conditions."To anemployee group such as this, all of whom had long been unemployed, and with manystillout of work, there could hardly be more dramatic, and therefore persuasive,illustration of why they should continue union membership and make every attempttoward collective bargaining under union contract conditions at their work. Indeed,itmust be assumed that the union officers staged so formal a presentation of retireesand so extensive a distribution of severance payments, and coupled the display withthe solicitation of authorization cards, for the very purpose of emphasizing the5IrvingTaiteZ,et aZ.,d/b/a I.Taiteland Son,119NLRB 910. LIZ OF RUTLAND, INC.131benefitflowingfrom collectivebargaining.It could hardly be argued that an orga-nizer may not speak at length upon the advantages to be derived from union member-ship, including detailed explanations of retirement or unemployment benefits enjoyedby members under contracts negotiated by his union.Here the fact of the benefitsspoke for itself.What the Respondent is really suggesting is that this was too effec-tive a way to make the point, and therefore unfair in some fashion, or not to bepermitted.The position is untenable.The Respondent also contends that the 33 cards signed at that meeting must berejected in this proceeding on the further ground that the union officers misrepre-sented the purpose of the cards and that therefore the employees never in factintended to authorize immediate bargaining.In support of this assertion theRespondent called a number of employees who quoted District Manager Kareskyas saying that he intended to use the cards to seek an election through the Board.Some employees also testified that in one fashion or another Karesky gave them tounderstand that the cards would serve to bring another dress company to Rutland-a company called Foggarty-and that Foggarty being a "union" manufacturer, thecards were for the purpose of assuring employment later with that company.The sole area of agreement among the many women who testified about what wassaid at that meeting is that there was much confusion, with groups of ladies congre-gating here and there chatting among themselves, others circulating back and fortheither picking up authorization cards and severance checks on the front table orbringing them back to the people in the rear, and a general air of sociability.Wit-ness after witness recalled only single phrases and insisted she remembered noth-ing else, despite the fact themeetinglasted 11/2 hours.In the middle of it all, at the very moment when Karesky started talking about thecards,Mary Mirti, an employee, stood up and asked to be heard. She then announcedthat she had been told by management "that if the girls signed the cards that thecompany, they didn't want a union, that they would pull out." sThe statementadded further hubbub to the meeting, despite Karesky's next statement that theemployees should not be disturbed, because employers always make threats but veryseldom carry them out.Karesky's testimony is that after Mirti's statement about the Company's threat toleave Rutland he explained the purpose of the cards as follows: "I said very emphat-ically, it's up to youto sign.Ifwe have a majority, I'm going in for immediaterecognition, or we'll ask for a consentelection.Every one of these cards are con-fidential.I'm not goingto twist anyone's arm.You've been union members for along time."At one point Williams, president of the AFL-CIO of Vermont, made reference tothe Foggarty Company.During the period the Union was making attempts to per-suade Foggarty, which normally recognizes the union in its operations elsewhere, toopen a plant in Rutland so as to provide work for more of the old Rosenblattemployees.Williams spoke out that although the announcement might be prema-ture he believed Foggarty would in fact arrive in a few weeks.Karesky then toldthe women he would really believe it only if he saw asignature on a binding lease,or some other contract.6Mirti testifiedthat during working hoursthat day Plant Supervisor Rotella toldher that shehad seen the newspapernotice ofthe meeting,that she had heard authoriza-tion cards would be solicitedthere, that the girls knew when they started to work "itwas going to be a non-union shop,"and that therefore she wantedMirti to "get up at themeeting andtell them thatif they organizedthe company would pull out as fast as theycame in."Rotella recalled having seen the newspaper announcementthat day butdenied tellingMirti to make anysuch statementson the Company's behalf.On thebasis of the demeanorof both thesewitnesses, plus the testimonyof Nussbaum and histotal activitiesreportedabove, I creditMirti, andI find that by givingsuch instruc-tions to theemployee for referralto the groupas a whole,Rotella committed a furtherunfair laborpractice in violation of Section8(a) (1) of the Act for which the Respondentisaccountable.Winchester Electronics,Incorporated,Pyne Moulding,Inc.,128 NLRB1292.I also credit Mirti's testimony,although denied by Rotella, thaton or about March 3the plant supervisor called all of the ladies together and told themshe had received "aphone call from Mr. Nussbaum and they were planningto buy thebuildingor negotiatingto buy thebuilding and it all dependedon the way we voted, but she knew that the girlswould stickby Mr.Nussbaum."By this statementRotella again violatedSection 8(a) (1)of the statute.217-919-66-vol. 156-10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDA> themeeting,32 women appeared as witnesses and each testified she signed theauthoriza ion card rec=lved in evidence.Nine of them simply saidey un ers codthor aun n an n ingmore.7With their words varying only inphrasing but not in substance, 10 others 8 testified affirmatively to havng herdKaresky explain the cards were for the purpose of demanding immediate recogni-tion,and for an election only in the event Nussbaum should refuse to bargain ondemand.Howland:. . he [Karesky] says that we'll take them down to Mr. Nuss-baum and if the cards were recognized, that if he didn't recognize the cards, we'dcall for an election."Steele:". . . if we get the majority, we will go in and see Mr.Nussbaum and see if he willrecognizethe Union."Gertrude Burke:. . he wenton to explain that if he had over 50 percent of the cards signed he could ask man-agement for recognition."Mirti:. . that those were cards for authorization cardsand that it was for them to be able to go in and bargain with the company if theyhad the majority."Frankiewicz:"[They said] it was an authorization card thatwould give the Union the authority to go in and bargain for us."Yrsha:"To rep-resent-tohave them as our bargaining agent if we wanted to, theInternationalLadies Garment Workers' Union."Drozd:"Justto go in, to have the right to go inand bargain with Liz of Rutland for us to give them the right togo inand bargainwith the Company."Wozniak,who did not strike and who quoted other employeesas saying the card would help obtain work in "other union shop," recalled Kareskyas saying:. those cards weresigned,authorized by us for collectivebargaining;... collectivebargainingor a vote...."The testimony of the remaining 13 ladies who were present that evening and signedcards was clearly intended to offset the purpose directly printed on the authorizationcards.Each gave a different version of what she heard; the variances in the recol-lectionsof this group went to the substance of what Kareskysaid,although almosteach of them in one way or another also recalled language consistent with the testi-mony of the union spokesmen.Forexample-Cameron:"They were going tonegotiateor something, that we would have a chance to vote."Williamson:"Well,he told us that there would be a vote; if there was a majority that signed them, therewould be a vote."Sophie Hyjek:"He wanted us to sign the cards so we couldrepresent the Union ... he wanted to get the Union in the Liz of Rutland ...."Several women testified they were told the purpose of the cards was to obtain aBoard election,somedirectly and others more vaguely.Molenaor:"He stated ...the cards would be turned over to the National Labor Relations Board; and at thetime designated by the National Labor Relations Board there would be anelectionheld and the girls would have a chance to vote."Elizabeth Burke:"They neededthe signaturesto get to the National Labor [Relations] Board to get a vote for us, andhe talked about the vote that was in the shop, about the hand-raising,[sic]but Iwasn't there on the hand-raising, soI don't know."Taggart:"They said the bluecards were to give a chance to vote whether we wanteda union."Zawistowski:he says that we were going to have another factory within 3 weeks, and it'sgoingto be a Union factory, and this signature will bring us closer to a voting withtheNational Labor Relations Board. . . .They were a confidential card that thevoting will follow later."Two ladies recalled nothing about any election; they testified the union officersspoke of the cards as 'necessary for holding present jobs, or obtaining new ones.Woods:.Mr. Karesky got up and said that he wasn't going to tell us that night,but seeing that this other man got up and made this statement [the expected arrivalof the Foggarty Company], that he would say yes, that it was true, and in a veryshort time this would come about . . : that those that didn'tsignthe card wouldnever work in a Union shop ...."Stephie Bujek:"He said about those cards thatthey will give us another new shop, better place to work, something. I can'tremember."From three women there was ambiguous testimony that Karesky spoke aboutemployees "crying on his shoulders."Cijka:. . he said that he hoped if a unioncomes in that they don't come back crying on his shoulder."Kaspshak`"He said,I don't want you girls to come crying on my shoulders if the Union comes in."Mollie Hyjek:"He said something about crying, but I didn't get what he said."Lastly,Pinkowski,who also said she could neither write nor read English, recallsKaresky as saying:..he said that Foggarty shop supposed to come in Rutland,you bettersignthose cards because I no want you to cry over my shoulder to thejob after ... they supposed to vote on this card."7 CarmelAmoriello,Catherine Giancola, Pierina Crosta, Jane Ricci, Stella. Rocchi,Genevive Giebutowski,Anna Smyrski,Dorothy Amoriello, and Mary Goodrich.eHazel Howland,Nancy Steel,GertrudeBurke, Mary Mirti,Julia Frankiewicz, WandaYrsha, Grace Drozd, Elizabeth Oczehowski,AuroreHerrick, and Bernice Wozniak. LIZ OF RUTLAND, INC.133Recalled in rebuttal after all these women had spoken, Karesky denied havingsaid one word about people not holding their jobs, or not being hired by Foggartyor any other employer, in consequence of signing or not signing cards.He alsoinsisted he in no way conveyed the thought that the cards were for the limitedpurpose of seeking an election.Harold Dudman, the other principal organizer atthemeeting, corroborated Karesky, and also repeated that what Karesky said wasthat he would demand immediate recognition of the Company if a majority signedcards, but would ask for an immediate election only if Nussbaum refused tobargain .9I credit Karesky and Dudman, and those employees whose testimony was con-sistent with the cards all the ladies signed.There are many reasons for this broadcredibility resolution,which goes to the substance of what the union agent saidrather than the details of all the words that were used. It would be futile to attemptto reconstruct all that took place at the meeting, in part because in the very natureof human experience the stories of so many participants will conflict, but in particu-lar because the record as a whole shows that both groups of employees colored theirtestimony in some degree.They repeated essentially what they claimed Kareskytold the entire group; there therefore cannot be one precise credibility finding betweenhim and a particular lady, and another on what some other employee allegedly heardhim say.The first objective fact is that the cards say nothing about elections, or hiringprivileges, or job guarantees.They literally authorize a union to represent theemployee in collective bargaining.These employees knew about union representa-tion and collective bargaining; they had long been members of the ILGWU, and atthat very moment held in their hands the material evidence-in form of the sever-ance checks-of what union representation means. It is not likely therefore thatthey would misunderstand the purpose of what they signed.There are eight placeson the card calling for information to be supplied by the applicant.Of the 13women who attempted to disown the cards, 7 said they filled the card entirely intheir own handwriting.A look at three additional cards shows without question thiswas also true as to Neola Williamson, Mary Cameron, and Sophie Hyjek. Twowomen were not asked and their cards are part print and part longhand, so that onecannot tell.Pinkowski alone signed only her name and nothing more. The state-ment on the witness stand by Woods, Bujak, and Mollie Hyjek that, although each ofthem filled out the entire card, they "did not read it," serves only to impair theircredibility.Moreover, the testimony of this group of witnesses was much more vague andunpersuasive in its totality than that of those who adhered to the cards they signed.Repeatedly they said they could recall nothing more than the pinpointed phraseswhich conflict with the wording of the cards-an improbable state of affairs afterattending a meeting lasting over an hour where much must have been said.Andsome couched their recollections partly in terms of their impression of what wassaid, or as their present "understanding" of the union agents' message.'°Karesky did mention an election as the alternative only in the event Nussbaumshould refuse to deal with the Union, and conceivably some of these witnesses, outof failing memories, might recall some of his words and not others. It must bestated that some ladies in the other group also showed unexplainable lapses of mem-ory as to details that ordinarily would be remembered.However, from my personalobservation of the entire stream of witnesses, I am convinced that the women whocontradicted the direct and clear testimony of union agents made a much morestudied attempt to evade telling the whole story, or to persist in reporting thosesinglephrases which would preclude a finding now that they had in fact, back at thestart of February, authorized the Union to act for them.There is, however, a much more significant factor to be considered here. English-speaking persons all of them, aftersigningthe clear and unequivocal authorizationcards these women had been subjected to the most intimidating form of coercion avail-able to the Respondent for the very purpose of prevailing upon them to change theirminds and to reject the Union.After signing the cards they had received a raise inpay, no doubt one of the very objectives of their initial desire to bargain collectively.Despite the Union's attempt to bring another dress manufacturer to Rutland, andafter all the talk among the employees and in the newspapers about the expectedFoggarty Company, nothing came of these hopes.Many of the old Rosenblattemployees were still out of work and there was no place for these people to go if theRespondent were to leave town. In these circumstances, Nussbaum's threat that if6 Cf.Cumberland Shoe Corporation,144 NLRB 1268.10S.N.C. Manufacturing Co., Inc.,147 NLRB 809, 822. 134DECISIONSOF NATIONAL LABOR RELATIONS BOARDhis people insisted on his dealing with the Union he would close shop, must have hada continuing effect, this time with the realization that unemployment would not besoftened by any union severance checks. It would be unrealistic to ignore theRespondent's illegal conduct toward the employees during the period between thesigning of the cards and the time of the hearing.I find that the 32 employees named above who signed cards at the February 3 meet-ing in fact authorized the Union to bargain forthwith for them.The first move toward bringing the Union into the plant was made by MargaretBuggiani, the old union secretary when Rosenblatt was in business. In December shecalled Helen Clemens, ILGWU business agent, who had serviced the town earlier.Within a period of 5 days, from December 14 through 18, they visited a number ofladies at home and successfully solicited signatures to cards.A few were also dis-tributed in the plant, with employee Louise Himes asking other ladies to sign.erewere received into evidence 13 cards signcd in this brief period and again there is noquesfion ut tocwas in ac signed b the em IoyeeKimself.-ine of these cards present no issue whatever. Irene TITMey did not testify, buther signature was authenticated by the solicitor.Wilma Foster, Erminia Vitagliano,Margaret Buggiani, Giocomina Balestra, Lucia Balestra, Lena Ronca, Lottie Kurant,and Mary Altobell, each testified; those of them who spoke at all about what was saidat the time related that the conversations dealt with "so they could go in and bargainwith Mr. Nussbaum, ...," or "to have them have the right to bargain union." 11As to the remaining four cards obtained by Buggiani and Clemens in December,there developed the same kind of conflict in testimony concerning what was saidby the solicitors as arose respecting the union meeting of February 3.Louise Himessaid she was told "it would be so it would give them a right to come in and have anelection."Frances Thomaszewski was solicited by Himes and returned signed cardsto the latter, who thus authenticated the signature.Thomaszewski did not testify,but Himes said she advised her of the purpose as it had been stated to her.OlgaJohnson testified Buggiani told her: ". . . This outfit is not here for long; and she saysif you want to hold your job, you better sign a card." And Martha Banik said Himestold her before she signed "that we can vote for it or against it.That is all Iunderstood."Buggiani denied having said anything about an election either to Himes or toJohnson, or that she told Johnson she might for any reason lose her job. She testifiedshe asked each of these women whether they wished to be represented by the Union,and that Himes responded by agreeing to accept additional cards to see what the othergirlsmight like to do.Himes in fact held her card for a few days and only thenreturned it signed, together with that of Banik and Thomaszewski.Much of what is explained above as pertinent to the credibility issue dividing thetwo broad groups of employee witnesses in this case applies to the question betweenBuggiani on the one hand and Himes and Johnson on the other. The cards are clear;Himes' statement at the hearing that she kept the card for "sometime," then filled itin in its entirety, but did not read it, casts a serious reflection upon her credibility. Shealso conceded that Buggiani told her the Union was trying to obtain a "majority" ofthe cards, and that she answered it was her wish also to go along with the "majority."Johnson too wrote in a good part of the card and then said she did not "actually readthe card."Moreover, her story lacks persuasion on its face. She had a job andshe knew Nussbaum intended to remain in business but without a union. It is there-U Altobell and Kurant were not on the payroll when they signed their cards ; afterworking a number of weeks they had been discharged for failing to earn the minimumguaranteed wage.Kurant said she returned on January 20; her card is dated Decem-ber 17.She was invited to the Respondent's Christmas Party and told "around" thattime that she would be recalled.Altobell signed on December 14 and was told by SalesManager Blackstone, after Christmas, she would be recalled as soon as there was enoughwork.She returned on January 16.Both of these ladies had been union members withRosenblatt; Altobell filled in her card entirely, and Kurant almost all of it.They un-doubtedly understood its importance and there is no indication either thereafter soughtto retract her authorization.I find no merit in the Respondent's contention that becausethey signed during the short hiatus in employment their clear authorizations to theUnion must be ignored. LIZ OFRUTLAND, INC.135fore unlikely Buggiani would have told her the union card was insurance againstlosing such a job.Buggiani's testimony is also supported by the fact she did not sayany of these things to the many other women she solicited at the time.And, again,there is the significant fact that between the time of the conversations now beingrecalled and the day of giving testimony there was the illegally coercive conductdirected against these employees by the Respondent.On the basis of demeanor of the witnesses, plus all these other considerations, Icredit Buggiani and find that Himes, Johnson, Banik, and Thomaszewski, when theysigned the cards in evidence, in fact intended to authorize the Union to bargain ontheir behalf.It thus appears that by February 10, 1965, when Nussbaum was meeting withthe union representatives in the Rockland hotel and pretending to bargain but inreality seeking time to prepare himself for the union pressure which he felt wouldeventually come, the Union hadbeenauthorized by 45 employees in writing. Inaddition the record shows that Ruth Renard, also an employee and long a unionmember, was in good standing with her dues paid periodically and consistently throughthe entire year 1964 and up to and including the month of April 1965. The Union'srepresentative status on February 10 was therefore 46.The parties stipulated, and the company payroll records show, that for the weekending February 13 there were 86 employees in the bargaining unit. By the payrollperiod ending February 20, 9 additional employees had been hired, making a totalof 95. It is with respect to this number that the Union's majority status may beestablished, for on the 19th the Respondent again met with the union agents, thistime in New York City, and again went through the empty motions designed to cloakits determination to deny recognition regardless of all else.During that same weekthe Union continued its organizational campaign, this time through Organizer Dud-man who visited employees at home together with other union agents.Lucille Nolte signed on February 16, Sophie Lengel on the 17th, and Anna Dutelleand Gladys Shelvey on the 18th.Helen Wilczynska had been present at the unionmeeting on February 3, where she filled out a card but did not hand it in. She signedit and delivered it to Dudman at her home "two weeks later"; this would be Febru-ary 17.Mary Bujak also signed on the 17th, and Josephine Przybyl the next day.There is no evidence raising a question as to the validity of the cards as signed bythe first four of these women.The Respondent's contention that those of the lastthree enumerated may not be counted is without merit.Wilczynska testified that she told Dudman she did not believe there would be aunion inthe Respondent's shop, but that the organizer answered by saying they werenegotiating in New York the next day, and he would bet a contract would be signedby 10:30 a.m. She recalled nothing else of the conversation. Bujak said Dudmantold her he had good news and that "Foggarty was coming"; she said she was toldnothing else.She then added that although she filled in the entire card she did notread it.And Przybyl recalled thatBusinessAgent Clemens, who accompanied theorganizer, explained the union benefits to her and said that there would be more workif the Union "got in." She signed and told these people ". . . I feel like a hypocritebecause I did promise Mr. Nussbaum to stay with him, and now I say you have mesign a card."The record thus shows, and I find, that on February 19, 1965, the Union had beenauthorized to bargain by 53 employees in the overall complement of 95, and thattherefore it represented a majority of the employees in the appropriate bargainingunit.It having been found that the refusal to bargain on that day was motivated by afundamental rejection of the statutory principle of collective bargaining, and notby good-faith doubt as to the Union's majority status, it follows, and I find, that by suchrefusal the Respondent violated Section 8(a)(5) of the Act, as alleged in thecomplaint.1212 In addition to the 52 authorization cards discussed above, 17 more were placed inevidence,all but 3 executed after February 20, some during March. These reflect theUnion's continuing effort to maintain its majority strength as the Respondent hired newemployees;the total employment at the time of the strike on March 17 was 112. Likethe earlier dated cards these too fall into two categories,some presenting no question asto whether or not they prove an intent to authorize bargaining,and some coupled withconflicting testimony as to what the employees were told when they signed.Where 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDI _also-find that when the employees struck on March 17, 1965; their, purpose wasto protest against the Respondent's illegal refusal to, bargain, and that therefore theywere engaged in an unfair labor practice strike.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set out in section III, above, occurring in connec-tion with the operations of the Respondent set out in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes obstructing commerce and the free flowof commerce.V.THE REMEDYHaving found that the Respondent has committed certain unfair labor practices,I shall recommend that it be ordered to cease and desist from such conduct, and totake certain affirmative action designed to dissipate the effect thereof.The Respond-ent having refused to bargain in good faith with the Union upon request, it must beordered to do so, and, if an agreement is reached, sign such a contract. In view ofthe nature of the unfair labor practices committed, the commission of similar andother unfair labor practices reasonably may be anticipated. I shall therefore recom-mend that the Respondent be ordered to cease and desist from in any manner infring-ing upon the rights guaranteed to its employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer within the meaning of Section 2(2) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of the Act.3.All production and maintenance employees of the Respondent employed at itsRutland, Vermont, plant, excluding all office clerical employees, guards, professionalemployees, and all supervisors as defined in Section 2 (11) of the Act, constitute aunitappropriate for the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act.4.Upstate New York.& Vermont District Council, International Ladies' GarmentWorkers Union, AFL-CIO, was on February 19, 1965, and at all times since has been,the exclusive representative of all employees in the aforesaid unit for the purposes ofcollective bargaining within the meaning of Section 9(a) of the Act.5.By refusing to recognize and bargain with the Union as the representative of theemployees in the aforesaid unit, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (5) of the Act.6.By the foregoing conduct, by interrogating employees concerning their unionactivities, by threatening to discontinue business operations, by granting raises asinducements for discontinuing union activity, and by asking employees to leave workin consequence of their union activities, the Respondent has interfered with, restrained,and coerced employees in their right guaranteed in Section 7 of the Act, and therebyhas engaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.witnesses gave each other the lie, essentially those same factors for resolution come intoplay that are considered above, and the demeanor of the witnesses as well as the characterof their stories, again separating striker from nonstriker,was the same.Were it neces-sary for decision in this case,I would decide,from my observation of the witnesses, thatthe things they were told were consistent with the language of the authorization cards.,There is no need, however, to burden this Decision with a detailed analysis of these addi-tional cards, for the illegal refusal to bargain was clear on February 19, the Respondentmust bargain upon request pursuant to this finding, and the remedial order will. be thesameregardless of whether any or even all of these 17 cards be discounted.For the same reason it is unnecessary to decide whether Dominic Coull,Itti was hiredon February 23, as the Respondent contends, or on March 8, 1965. LIZ OF RUTLAND, INC.137RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in the case, and pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, I recommend that the Respondent, Liz of Rutland, Inc., Rut-land, Vermont, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Upstate New York & Vermont DistrictCouncil, International Ladies' Garment Workers Union, AFL-CIO, as the exclusiverepresentative of all employees in the appropriate unit, with respect to rates of pay,wages, hours of employment, or other conditions of employment.(b) Interrogating employees concerning their union activities, threatening todiscontinue business operations, granting raises as inducement for discontinuing unionactivities, or asking employees to quit in consequence of their union activities.(c) In any other manner interfering with, restraining, or coercing employees inthe exercise of rights to self-organization, to form labor organizations, to join orassistUpstate New York & Vermont District Council, International Ladies' Gar-ment Workers Union, AFL-CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the Act, or to refrain from any or all such activities.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request bargain collectively with Upstate New York & Vermont DistrictCouncil, International Ladies' Garment Workers Union, AFL-CIO, as the exclusiverepresentative of all employees in the above appropriate unit, and, if an understandingis reached, embody such understanding in a signed agreement.(b) Post at its plant in Rutland, Vermont, copies of the attached notice marked"Appendix." 13Copies of said notice, to be furnished by the Regional Director forRegion 1, shall, after being duly signed by the Respondent's representative, be postedby Respondent immediately upon receipt thereof, and be maintained by it for a periodof 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by theRespondent to insure that such notices are not altered, defaced, or covered by anyothermaterial.(c)Notify the Regional Director for Region 1, in writing, within 20 days fromthe date of this Decision, what steps the Respondent has taken to comply herewith 14"In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" In the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."14In the event that this Recommended Order is adopted by the Board, this provisionshall be modifiedto read: "Notify said Regional Director, In writing, within 10 daysfrom the dateof this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with Upstate New York & VermontDistrict Council, International Ladies' Garment Workers Union, AFL-CIO, asthe exclusive bargaining representative of all employees in the appropriate bar-gaining unit described below.WE WILL, upon proper request, bargain collectively with Upstate New York &Vermont District Council, International Ladies' Garment Workers Union, AFL- 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDCIO, as the exclusive representative of all employees in the bargaining unitdescribed below, and ifan agreementis reachedsignsuch an agreement.Thebargainingunit is:All production and maintenance employees in our Rutland, Vermont,plant, excluding all office clerical employees, guards, professional employ-ees, and all supervisors as defined in the Act.WE WILL NOT interrogate our employees concerning their union activities,threaten to discontinue business operations, grant raises as inducement foremployees to discontinue their union activities, or ask employees to quit theirjobs in consequence of their union activities, or in any other manner interferewith, restrain, or coerce our employees in the exercise of their rights to self-organization, to form, join, or assist any labor organization, to bargain col-lectively through representatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining, or other mutual aid or protec-tion, or to refrain from any or all such activities.All our employees are free to become or remain, or to refrain from becoming orremaining, members of any labor organization.Liz OF RUTLAND, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions,they may communicate directly with the Board's Regional Office, Boston FiveCents Savings Bank Building, 24 School Street, Boston, Massachusetts,. Telephone No.223-3358.Universal Metal Finishing,a Divisionof C. A.Roberts Co.andMetal Processors' Union,Local No.16, International Union ofDoll & Toy Workersof the U.S. and Canada,AFL-CIO.CaseNo. 13-CA-6887.December 17,1965DECISION AND ORDEROn August 12, 1965, Trial Examiner William Seagle issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in certain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, theRespondent filed exceptions to the Trial Examiner's Decision and asupporting brief to which the General Counsel filed an answering brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerrorwas committed. Therulings are hereby affirmed.The. Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire record156 NLRB No. 19.